Exhibit 10.1

September 28, 2012

Michael Goulder

American Greetings Corporation

One American Road

Cleveland, Ohio 44144

 

  Re: Separation & Release Agreement

Dear Mike:

This Separation and Release Agreement, together with the attached Exhibit A
(“Supplemental Release”) (collectively “Agreement”), reflects our mutual
agreement regarding the terms of your employment with American Greetings
Corporation (together with its subsidiaries and affiliates referred to as
“American Greetings”), as well as the terms of the separation of your employment
from American Greetings. This Separation and Release Agreement is specifically
intended to supersede your employment agreement with American Greetings that was
executed in 2002 (the “2002 Agreement”) and the 2009 Amendment thereto (“2009
Amendment” and, together with the 2002 Agreement, the “Original Agreement”),
together with any other employment agreement, written or oral, you may have with
American Greetings, all of which you agree and acknowledge shall terminate and
become null and void and have no effect whatsoever once you execute this
Separation and Release Agreement.

1. Separation from Employment on February 28, 2013. Rather than terminate your
employment immediately, you shall be permitted to remain an active American
Greetings’ associate through February 28, 2013 (the “Separation Date”), upon
which date American Greetings will involuntarily terminate your employment.
Until the Separation Date, you will continue to receive: (i) salary payments at
the annual base salary rate you received as ofSeptember 15, 2012, less
applicable withholdings and deductions, paid in accordance with American
Greetings’ payroll practices in the ordinary course; and (ii) benefits at the
level and of the type you received as of September 28, 2012.

2. Separation Benefits. Subject to the terms of this Separation and Release
Agreement, and subject to approval by the Compensation and Management
Development Committee of the Board of Directors of American Greetings
Corporation, if you sign this Separation and Release Agreement and it becomes
effective, you will receive the following payments and benefits in the manner
and time frames described in this Section 2. You acknowledge and agree that
certain of the payments and benefits differ from and are greater than benefits
you would otherwise be eligible to receive upon resignation or separation from
service absent this Separation and Release Agreement.

a. Deferred Separation Date. You will be permitted to maintain your employment
status and your formal Separation Date shall be delayed until February 28, 2013.



--------------------------------------------------------------------------------

b. Separation Pay. From the Separation Date (February 28, 2013) through
August 31, 2014, you will receive salary payments at the annual base salary rate
you are receiving as of the Separation Date, less applicable withholdings and
payroll deductions, paid in accordance with American Greetings’ payroll
practices in the ordinary course.

c. Health Care. From the Separation Date through August 31, 2014, you will
continue to receive health care coverage concurrently with COBRA in the plan in
which you are enrolled as of the Separation Date at the associate payroll
deduction rate as it may be changed from time-to-time. Beginning on September 1,
2014, you will be eligible for continued health care coverage through the
remainder of your COBRA eligibility, if any, but at the full COBRA premium.

d. Stock Options and Contingent Payment.

 

  (1) Stock Options. As of the date hereof, your previously granted stock
options are fully vested and, subject to the terms of the plan and agreements
governing your stock options, will remain vested as of the Separation Date and
will remain exercisable until and including May 29, 2013 (the “Option Expiration
Date”), which is the ninetieth (90th) day following the Separation Date. You
also acknowledge and agree that any previously granted, vested stock options
that remain outstanding on the Option Expiration Date will be automatically
forfeited (the “Forfeited Options”).

 

  (2) Contingent Payment. Notwithstanding the foregoing, if on or prior to the
Option Expiration Date the Transaction (as defined below) has not been
consummated or has not otherwise been withdrawn or terminated, then if the
Transaction is consummated on or before August 31, 2013, American Greetings will
take such action as is necessary to ensure that you receive the consideration
that would have been payable to you under the terms of the Transaction (if any)
with respect to your Forfeited Options had your Forfeited Options not terminated
on the Option Expiration Date, but remained outstanding as of date the
Transaction is consummated. For purposes hereof, the “Transaction” shall mean
the transaction contemplated by the non-binding proposal, dated September 25,
2012, from Zev Weiss and Jeffrey Weiss on behalf of themselves and certain other
members of the Weiss family and related parties, to acquire all of the
outstanding Class A and Class B common shares of the American Greetings
Corporation not currently owned by them.

e. Performance Share Program. As of the date hereof, you have been credited, but
not vested in, 12,000 Class A common shares (the “Credited Shares”) of American
Greetings in accordance with and subject to the terms and conditions of the
American Greetings Performance Share Program, and your June 26, 2009 Performance
Share Grant Agreement. Promptly following the Separation Date, and subject to
standard tax withholdings, you will be issued 12,000 fully vested and
unrestricted Class A common shares (or such lesser amount to the extent that you
elect to have shares withheld to pay taxes due on the vesting of such shares),
which amount represents 100% of the Credited Shares that were scheduled to vest
on February 28, 2013. All other Credited Shares, together with any other
performance shares that have not otherwise credited or vested under your
June 26, 2009 Performance Share Grant Agreement, shall automatically terminate
and be cancelled on the Separation Date.

f. Performance Share Program – FY 2013 – 2015. You will be eligible to earn
performance shares under the May 25, 2012 grants for the FY 2013 performance
period, based on actual FY 2013 performace and subject to the time vesting
provisions of that program. You will not be eligible to receive any performance
shares under the May 25, 2012 grant for the FY 2013 to 2014 performance period
or for the FY 2013 to 2015 performance period, all of which shall automatically
terminate and be cancelled as of the Separation Date.

 

2



--------------------------------------------------------------------------------

g. Restricted Stock Units (RSU’s). As of the date hereof, you have the following
two separate, unvested RSU grants outstanding: 4,400 Class A RSU’s granted on
May 3, 2011 (the “2011 RSU Grant”), and 13,266 Class A RSU’s granted on May 2,
2012 (the “2012 RSU Grant”). Promptly following the Separation Date, and subject
to standard tax withholdings, you will be issued 3,629 fully vested and
unrestricted Class A common shares (or such lesser amount to the extent that you
elect to have shares withheld to pay taxes due on the vesting of such shares),
representing a pro-rated amount of your 2011 RSU Grant. The remaining unvested
units under the 2011 RSU Grant will shall automatically terminate and be
cancelled as of the Separation Date. Your 2012 RSU Grant will continue to vest
in accordance with its terms, such that, subject to the terms of such grant and
subject to standard tax withholdings, on or around each of May 2, 2013 and
May 2, 2014, you will be issued 6,633 fully vested and unrestricted Class A
common shares (or such lesser amount to the extent that you elect to have shares
withheld to pay taxes due on the vesting of such shares). Additionally, with
respect to the 13,266 shares associated with the 2012 RSU Grant, you acknowledge
that, on the Separation Date, you will be responsible for the payment of FICA
taxes, which may be settled through American Greetings by way of personal check
or payroll withholding.

h. Key Management Incentive Plan Eligibility. You will be eligible to
participate in American Greetings’ Key Management Annual Incentive Plan for
fiscal year 2013 at a “Meets Expectations” evaluation level for purposes of
determining level of bonus payment. Payment, if any, will be made on the date in
2013 on which bonuses are otherwise payable to active employees thereunder, but
in no event later than December 31, 2013.

i. Supplemental Executive Retirement Plan. For purposes of the American
Greetings Supplemental Executive Retirement Plan, calculation of your accrued
benefit thereunder shall be calculated based on February 28, 2013 as the date of
your separation of service and, subject to the terms thereof, will be payable
commencing upon your attaining the age of fifty-five.

j. Outplacement. American Greetings will pay for up to six (6) months of
outplacement services to assist you in seeking employment. At the end of such
six month period, if you are continuing to actively use the outplacement
services made available to you, American Greetings will continue to pay for such
services on a month-to-month basis, for up to an additional six (6) months.
American Greetings will select the service provider and will make direct
payments to the service provider.

k. Life Insurance and AD&D Coverage. You will continue to be covered under the
American Greetings Executive Life Insurance Plan through August 31, 2014, which,
subject to the terms therein, provides company paid coverage of two times your
base salary as of your separation date. In addition, you will continue to be
covered under the American Greetings supplemental accidental death and
dismemberment policy through August 31, 2014, which, subject to the terms
therein, provides company paid coverage of two times your base salary as of your
separation date, not to exceed an aggregate of $1,000,000.

l. Computer and cell phone. During the period from your Separation Date until
February 28, 2014, American Greetings will provide you the use of a laptop
computer and cell phone.

3. Additional Benefits Contingent on Signing A Supplemental Release After
Separation. In addition to the foregoing, if you sign the Supplemental Release
attached hereto as Exhibit A after February 28, 2013 and it becomes effective,
you will be eligible to continue to receive a car allowance of $1,250 per month,
for 12 months, through February 28, 2014. If you fail to sign the Supplemental
Release or you revoke it before it becomes effective, you will not be eligible
to receive this additional benefit, but such failure or revocation shall not
affect the enforceability of the terms and conditions contained in this
Separation Agreement and Release once it becomes effective.

 

3



--------------------------------------------------------------------------------

4. Reasonable Cooperation. You acknowledge and agree that your agreement to
fully cooperate with American Greetings with respect to the provisions of this
Section 4 in its entirety is a material term of this Separation and Release
Agreement. The failure by you to cooperate fully with American Greetings is a
material breach of this Separation and Release Agreement.

a. Transfer of job responsibilities. As directed by American Greetings’
management, you shall fully cooperate in transferring to designated employees
all of your responsibilities and duties.

b. Fiduciary Obligations. You acknowledge and agree that at all times until and
through the Separation Date, you will carry out your duties in a manner
consistent with and in compliance with all present and future requirements of:
(i) applicable federal and state laws and regulations; (ii) American Greetings’
policies and procedures; and (iii) the directives and instructions of American
Greetings’ management. You acknowledge and fully understand that you have a
fiduciary relationship with American Greetings and, as a fiduciary, you are
under an obligation to use due care and act in the best interest of American
Greetings at all times.

c. Legal matters. You agree to cooperate with American Greetings and its
attorneys as may be reasonably required concerning any past, present or future
legal matters that relate to or arise out of your employment with American
Greetings, with the understanding that any meetings you are required to attend
are scheduled at mutually agreeable times. You acknowledge that you have advised
American Greetings’ General Counsel of all facts of which you are aware that
constitute or might constitute violations of the American Greetings’ Code of
Business Conduct, ethical standards or legal obligations. American Greetings
agrees to reimburse you for any and all reasonable costs and expenses (including
but not limited to reasonable attorneys’ fees) you may incur in connection with
such cooperation, with such reimbursement to occur no later than the end of the
taxable year following the taxable year in which such expense was incurred.

d. Indemnification. You shall be indemnified for acts and omissions occurring on
or prior to the Separation Date to the fullest extent permitted under applicable
law. You shall be covered under American Greetings’ directors’ and officers’
liability insurance policies in effect on the same basis that other former
directors and officers are covered for acts and omissions occurring prior to
separation.

5. Acknowledgment of Separation. You acknowledge and agree that as of the
Separation Date, or upon the date you are separated from service if earlier than
the Separation Date, you will cease to be an employee of American Greetings and
that the only benefits you will receive from American Greetings are those
described in this Agreement; provided, however, that except as expressly set
forth herein, this Agreement does not waive any vested benefits you may be
eligible to receive as of the Separation Date under American Greetings’
compensation and benefit plans. You acknowledge and agree that the terms and
conditions of this Agreement are intended by you and American Greetings to
supersede all benefits payable to you upon termination by any other written or
oral agreement, including but not limited to the Original Agreement you executed
with American Greetings, and that as of the Separation Date, any other written
or oral agreement will no longer have any force and effect.

 

4



--------------------------------------------------------------------------------

6. Waiver and Release of Employment Claims. In consideration of the promises
made by American Greetings in this Separation and Release Agreement, you, for
yourself, your family, heirs, executors, administrators, personal
representatives, agents, employees, assigns, legal representatives and accounts,
affiliates and for any partnerships, corporations, sole proprietorships, or
other entities owned or controlled by you, agree to waive and release American
Greetings, its past, present, and future officers, directors, shareholders,
agents, representatives, insurers, employees, attorneys, subsidiaries,
affiliated corporations, successors and assigns, from any and all claims, causes
of action, and liabilities of any kind, known or unknown, in law or in equity,
that you had or have as of the Effective Date (as defined below) of this
Separation and Release Agreement, and that are in any way connected with or
arise out of you employment or the termination of your employment with American
Greetings, including but not limited to claims, causes of action, and
liabilities involving:

a. Discrimination, retaliation or harassment based on race, color, religion,
gender, gender identity, pregnancy, national origin, ancestry, citizenship, age,
marital status, health or medical condition, leave of absence usage, disability,
sexual orientation, veteran or military status, or any other protected status
under any federal, state or local laws, including but not limited to claims of
discrimination, harassment or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Pregnancy
Discrimination Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Immigration Reform and Control Act, the Occupational
Safety and Health Act, and/or any other state, federal, local or municipal
statute, regulation, rule or order that relates to your employment or its
termination;

b. Any other employment related claim whatsoever including but not limited to,
claims relating to wrongful termination, breach of contract (express or
implied), breach of implied covenant of good faith and fair dealing,
misrepresentation (intentional, fraudulent or negligent), estoppel, public
policy violation, whistleblowing, defamation, infliction of emotional distress
(intentional or negligent), negligence, personal injury of any kind and invasion
of privacy.

c. Excluded from this Separation and Release Agreement are any claims that
cannot be released or waived by law, including but not limited to workers’
compensation claims and the right to file a charge with or participate in an
investigation conducted by certain government agencies. You acknowledge and
agree, however, that you are releasing and waiving your right to any monetary
recovery should any government agency pursue any claims on your behalf that
arose prior to the Effective Date of this Separation and Release Agreement.
Except as expressly set forth in this Separation and Release Agreement, you are
not waiving or releasing any of your employee benefits that have already vested
according to the terms of American Greetings’ benefits plans.

d. You agree that you have been properly paid for all hours worked, have not
suffered any on-the-job injury for which you have not already filed a claim and
that you have been properly provided any needed family or medical leaves of
absence.

7. Release of Other Claims. In further consideration of the promises made by
American Greetings in this Separation and Release Agreement, you, for yourself,
your family, heirs, executors, administrators, personal representatives, agents,
employees, assigns, legal representatives and accounts, affiliates and for any
partnerships, corporations, sole proprietorships, or other entities owned or
controlled by you, fully release, acquit, and forever discharge American
Greetings, its past, present, and future officers, directors, shareholders,
agents, representatives, insurers, employees, attorneys, subsidiaries,
affiliated corporations, and assigns, from any and all actions, causes of
action, claims, grievances, damages, obligations, suits, agreements, costs,
expenses, attorneys’ fees, punitive or compensatory damages, back pay or any
other liability of any kind whatsoever of which you have knowledge as of the
time you sign this Separation and Release Agreement.

 

5



--------------------------------------------------------------------------------

8. No Future Lawsuits. You promise never to file a lawsuit, demand, action, or
otherwise assert any claims against American Greetings referenced in paragraphs
6 or 7 of this Separation and Release Agreement. The foregoing sentence shall be
construed as a covenant not to sue. This Separation and Release Agreement may be
introduced as evidence at any legal proceeding as a complete defense to any
claims you ever assert against American Greetings.

9. Construction of the Agreement.

a. This Agreement has been negotiated and drafted by mutual agreement of both
parties and, accordingly, none of the provisions shall be construed more
strongly in favor of or against either party.

b. This Agreement shall bind and inure to the benefit of and be enforceable by
you, your respective heirs, executors, personal representatives, successors and
permitted assigns.

10. Confidentiality of this Agreement. You agree not to disclose, or discuss
with, any person (other than your spouse, attorney, tax or other financial
advisor) any of the terms and/or conditions of this Agreement, except as may be
required to notify a potential employer of your confidentiality, non-competition
and non-solicitation obligations. Except as permitted in this Section 10,
disclosure of any term and/or condition of this Agreement is a material breach
of this Agreement. American Greetings also agrees to keep the terms of this
Agreement as confidential as practicable and exercise reasonable efforts to
limit disclosure of the Agreement to those with a business reason to know or as
otherwise required by law.

11. Confidentiality & Non-Disclosure. You acknowledge that you have an
obligation of confidence and non-disclosure with respect to any and all
confidential information and trade secrets that you acquired during the course
of employment with American Greetings. This obligation of confidence and
non-disclosure extends to both American Greetings’ information and third-party
information held by American Greetings in confidence, and this obligation
continues after the Separation Date. You are prohibited from using or disclosing
such information. You agree that you will not accept or become employed or
retained in any capacity whatsoever by any person or entity where such
employment or other capacity requires you to disclose or use confidential
information, or where such employment or other capacity will, or may cause or
reasonably lead to, the inevitable, necessary or effective disclosure or use of
confidential information whether through express, implicit, indirect,
intentional or unintentional means. You also agree that you will return to
American Greetings any and all American Greetings’ property and information that
came into your possession, or which you prepared or helped prepare, in
connection with or during your employment. You will not retain any copies of
such property or information.

12. Non-Competition & Non-Solicitation. Unless you have prior written permission
from American Greetings’ Chief Executive Officer, General Counsel or Senior Vice
President of Human Resources, you agree that for the eighteen- month period from
February 28, 2013 through August 31, 2014, you shall not: a) be employed
directly or indirectly, in any capacity for, or work as a consultant or
independent contractor for, or financially support in any manner, any person,
firm, corporation or entity in the United States, United Kingdom, Canada or
Mexico, which designs or manufactures or social expression products that are
substantially similar in nature to the social expression products designed and
manufactured by American Greetings, or any of its related entities; and/or b)
solicit (directly or indirectly) any American Greetings’ employee to enter into
employment, directly or indirectly, in any capacity, or work as a consultant or
independent contractor for any person, firm, corporation or entity in the United
States, United Kingdom, Canada or Mexico, which designs or manufactures social
expression products that are substantially similar in nature to the social
expression products designed or manufactured by American Greetings, or any of
its related entities. You acknowledge and agree that the remedy at law available
to American Greetings for breach by you of any of the obligations under Sections
11 and/or 12 of this Agreement would be inadequate and that

 

6



--------------------------------------------------------------------------------

damages flowing from such a breach would not readily be susceptible to being
measured in monetary terms. Accordingly, you acknowledge, consent and agree
that, in addition to any other rights or remedies that American Greetings may
have at law, in equity or under this Agreement, upon adequate proof of your
violation of any provision of Sections 11 and/or 12 of this Agreement, American
Greetings will be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage.

13. Non-Disparagement. You agree not to disparage or denigrate American
Greetings, its directors, executive officers, employees, products or services
orally or in writing.

14. No Admission of Liability. The offering, undertaking or signing of this
Agreement are not in any way an acknowledgment or admission that you, American
Greetings, or any person acting on behalf of American Greetings, has: a)
violated or failed to comply with federal, state or local statute, law,
regulation, rule or ordinance; or b) failed to comply with any of American
Greetings’ policies or procedures.

15. Representations & Warranties. You represent and warrant that you have no
interest or obligation that is inconsistent with or in conflict with this
Agreement or that would prevent, limit or impair your performance of any part of
this Agreement. You represent that as of the date you have signed this
Agreement, you have not filed, directly or indirectly, nor caused to be filed,
any claim, charge or cause of action against American Greetings in any forum,
including federal, state or local court or in arbitration, any administrative
proceeding with any federal, state or local administrative agency. You agree
that should any administrative or third party pursue any claims on your behalf,
you waive your right to any monetary or recovery of any kind.

16. Breach of Agreement. You agree that in the event you breach any of the terms
of this Agreement, you will forfeit the benefits described in this Agreement,
plus you will pay any expenses or damages incurred by American Greetings and/or
each of its agents, officers, directors, employees, subsidiaries, divisions,
affiliates, successors and assigns as a result of the breach, including
reasonable attorneys’ fees.

17. Dispute Resolution. All disputes, claims, or controversies arising out of or
in connection with this Agreement, your employment or its termination, including
but not limited to those concerning workplace discrimination and all other
statutory claims, shall exclusively be submitted to and determined by final and
binding arbitration before a single arbitrator (“Arbitrator”) of the American
Arbitration Association (“AAA”) in accordance with the association’s then
current rules for the resolution of employment disputes (the “Rules”). The
Arbitrator shall be selected in accordance with the Rules. The parties consent
to the authority of the arbitrator, if the arbitrator so determines, to award
fees and expenses (including attorneys’ fees) to the prevailing party in the
arbitration. The following claims are not covered by this arbitration agreement:
(i) claims you may have for workers’ compensation and unemployment compensation
benefits; and (ii) claims by either party for injunctive and/or other equitable
relief, including without limitation the enforcement of Sections 11 and/or 12,
as to which you understand and agree that American Greetings may seek and obtain
relief from a court of competent jurisdiction. You understand that the benefits
set forth in this Agreement and your employment with American Greetings through
the Separation Date are, in part, consideration for your acceptance of this
arbitration provision. In addition, the promises by American Greetings and by
you to arbitrate claims rather than litigate them before courts or other bodies
provide consideration for each other.

 

7



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement constitutes the entire understanding
between you and American Greetings relating to the subject matter contained
herein. This Agreement may not be changed, modified, or altered without the
express written consent of you and a senior officer of American Greetings.
American Greetings’ failure to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of, or deprive
American Greetings of its right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. To be effective, any waiver must
be in writing and signed by a senior officer of American Greetings.

19. Governing Law, Severability.

a. This Agreement shall be construed in accordance with the laws of the State of
Ohio.

b. It is expressly understood and agreed that if a final determination is made
by a court of law that the time or any other restriction contained in Section 12
is an unenforceable restriction against you, then the provisions of Sections 12
above shall not be rendered void but shall be deemed amended to apply as to such
maximum time and to such other maximum extent as such court may determine or
indicate to be enforceable.

c. If a court of competent jurisdiction declares that any other provision or
term of this Agreement is void or invalid, only the term, condition, clause, or
provision that is determined to be void or invalid shall be stricken from the
Agreement and it shall not affect the remaining provisions of this Agreement,
which shall remain in full force and effect.

20. Time for Consideration of this Agreement.

a. From the date you receive this Separation and Release Agreement, which
appears on page one above, you acknowledge and agree that you have had at least
twenty-one (21) calendar days to consider and sign it. You can sign the
Separation and Release Agreement at any time before the expiration of the 21-day
period, but if you do so, you acknowledge that you have done so voluntarily and
of your own free will, without duress or coercion. Any changes to this
Separation and Release Agreement, whether material or immaterial, do not restart
the running of the 21-day period. If you do not submit a signed copy of this
Separation and Release Agreement on or before the 22nd day after you received
it, American Greetings’ offer shall be withdrawn. You are hereby advised and
encouraged to consult an attorney prior to signing this Separation and Release
Agreement if you desire to do so. You acknowledge that if you have signed this
Agreement without consulting an attorney, you have done so knowingly and
voluntarily.

b. You further acknowledge and agree that you will not sign the Supplemental
Release attached as Exhibit A until on or after the Separation Date; you are
advised to consult with an attorney prior to signing the Supplemental Release;
and you acknowledge and agree that you will have at least twenty-one
(21) calendar days from the date you received this Agreement to review and
consider your decision to sign the Supplemental Release.

21. Revocation of this Agreement. After you sign this Separation and Release
Agreement, you have seven (7) calendar days to revoke your signature. If you
revoke your signature, this Agreement shall not be effective or enforceable.
Your revocation must be in writing, signed by you, and received by the Catherine
M. Kilbane, Senior Vice President, General Counsel and Secretary, American
Greetings Corporation, One American Road, Cleveland, Ohio, 44144, within seven
(7) calendar days after you sign the Agreement, not including the day you
received it. This Separation and Release Agreement shall be effective only after
the 7-day period has expired without your revocation. This Separation and
Release Agreement becomes effective on the eighth day after you sign it without
revocation (“Effective Date”).

 

8



--------------------------------------------------------------------------------

22. Section 409A of the Internal Revenue Code of 1986 Compliance.

a. Section 409A of the Internal Revenue Code of 1986 Compliance. It is the
intention and purpose of the parties that this Agreement and all payments and
benefits hereunder shall be, at all relevant times, in compliance with (or
exempt from) Code Section 409A and all other applicable laws, and this Agreement
shall be so interpreted and administered. If necessary, any provision of this
Agreement, or part thereof, that fails to comply with Section 409A shall be
considered null and void. To the extent required by Code Section 409A, no
benefits shall be paid under this Agreement during the six-month period
following Employee’s Separation Date (the “Postponement Period”). If payment of
benefits is required to be delayed for the Postponement Period under Code
Section 409A, the accumulated amounts withheld on account of Code Section 409A
shall be paid in a lump sum payment within thirty (30) days after the end of the
Postponement Period and no interest or other adjustment shall be made for the
delayed payment. If Employee dies during the Postponement Period prior to the
payment of benefits, the amounts withheld on account of Code Section 409A shall
be paid to Employee’s estate within sixty (60) days after Employee’s death.

b. This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
Code Section 409A. Notwithstanding anything in the Agreement to the contrary, if
required by Code Section 409A, payments may only be made under this Agreement
upon an event and in a manner permitted by Code Section 409A, to the extent
applicable. For purposes of Code Section 409A, any payment required to be made
hereunder shall be treated as separate from any other payment or payments
required to be made hereunder, and the right to a series of payments under the
Agreement shall be treated as a right to a series of separate payments. For
purposes of the Agreement, references to a “termination,” “termination of
employment,” or like terms shall mean “separation from service” as defined under
Code Section 409A to the extent applicable. All reimbursements and in-kind
benefits provided under the Agreement shall be made or provided in accordance
with the requirements of Code Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses eligible for
reimbursement during the period of time specified in the Agreement; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits provided in any other calendar year; (iii) the reimbursement
of an eligible expense will be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefit is not subject to liquidation or exchange for
another benefit. In no event may Employee designate the year of payment for any
amounts payable under the Agreement.

23. Transferability. This Agreement shall be binding upon any successor to
American Greetings, whether by merger, consolidation, purchase of assets or
otherwise. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liability hereunder upon any person or
entity, other than the parties hereto and their respective successors and
assigns, which in your case will include your heirs and/or your estate.

Signed and Agreed to on behalf of American Greetings Corporation,

 

/s/    Brian McGrath        10/24/12 Brian McGrath, Senior Vice President of
Human Resources

 

9



--------------------------------------------------------------------------------

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS SEPARATION AND
RELEASE AGREEMENT IS A LEGAL DOCUMENT, AND HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY CONCERNING THIS SEPARATION AND RELEASE AGREEMENT. I ACKNOWLEDGE AND
AGREE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL PROVISIONS OF THIS
AGREEMENT, AND AM VOLUNTARILY AND KNOWINGLY SIGNING THE SEPARATION AND RELEASE
AGREEMENT.

 

By:   /s/    Michael Goulder     Date:   10-18-12   Michael Goulder      

 

10



--------------------------------------------------------------------------------

EXHIBIT A – SUPPLEMENTAL RELEASE FOR MICHAEL GOULDER

(To Be Executed After February 28, 2013)

The following is your Supplemental Release with American Greetings Corporation
(together with its subsidiaries and affiliates referred to as “American
Greetings”), regarding your employment with American Greetings and the
termination thereof. This Supplemental Release is being provided as contemplated
by Section 3 of that Separation and Release Agreement between American Greetings
and you as of             , 2012 (the “Separation and Release Agreement”).

1. Additional Benefits. Upon your separation on February 28, 2013 and effective
as of the Supplemental Release Effective Date (as defined below), you will be
eligible to continue to receive a car allowance of $1,250 for 12 months, through
February 28, 2014

2. Waiver and Release of Employment Claims. In consideration of the promises
made by American Greetings in this Supplemental Release, you, for yourself, your
family, heirs, executors, administrators, personal representatives, agents,
employees, assigns, legal representatives and accounts, affiliates and for any
partnerships, corporations, sole proprietorships, or other entities owned or
controlled by you, agree to waive and release American Greetings, each of its
past, present, and future officers, directors, shareholders, agents,
representatives, insurers, employees, attorneys, subsidiaries, affiliated
corporations, successors and assigns, from any and all claims, causes of action,
and liabilities of any kind, known or unknown, in law or in equity, that you had
or have as of the Supplemental Release Effective Date, and that are in any way
connected with or arise out of your employment or the termination of your
employment with American Greetings, including but not limited to claims, causes
of action, and liabilities involving:

a. Discrimination, retaliation or harassment based on race, color, religion,
gender, gender identity, pregnancy, national origin, ancestry, citizenship, age,
marital status, health or medical condition, leave of absence usage, disability,
sexual orientation, veteran or military status, or any other protected status
under any federal, state or local laws, including but not limited to claims of
discrimination, harassment or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Pregnancy
Discrimination Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Immigration Reform and Control Act, the Occupational
Safety and Health Act, and/or any other state, federal, local or municipal
statute, regulation, rule or order that relates to your employment or its
termination;

b. Any other employment related claim whatsoever including but not limited to,
claims relating to wrongful termination, breach of contract (express or
implied), breach of implied covenant of good faith and fair dealing,
misrepresentation (intentional, fraudulent or negligent), estoppel, public
policy violation, whistleblowing, defamation, infliction of emotional distress
(intentional or negligent), negligence, personal injury of any kind and invasion
of privacy.

c. Excluded from this Supplemental Release are any claims that cannot be
released or waived by law, including but not limited to workers’ compensation
claims and the right to file a charge with or participate in an investigation
conducted by certain government agencies. You acknowledge and agree, however,
that you are releasing and waiving your right to any monetary recovery should
any government agency pursue any claims on your behalf that arose prior to the
Supplemental Release Effective Date. Except as otherwise expressly agreed, you
are not waiving or releasing any of your employee benefits that have already
vested according to the terms of American Greetings’ benefits plans.

 

1



--------------------------------------------------------------------------------

d. You agree that you have been properly paid for all hours worked, have not
suffered any on-the-job injury for which you have not already filed a claim and
that you have been properly provided any needed family or medical leaves of
absence.

3. Release of Other Claims. In further consideration of the promises made by
American Greetings in this Supplemental Release, you, for yourself, your family,
heirs, executors, administrators, personal representatives, agents, employees,
assigns, legal representatives and accounts, affiliates and for any
partnerships, corporations, sole proprietorships, or other entities owned or
controlled by you, fully release, acquit, and forever discharge American
Greetings, its past, present, and future officers, directors, shareholders,
agents, representatives, insurers, employees, attorneys, subsidiaries,
affiliated corporations, and assigns, from any and all actions, causes of
action, claims, grievances, damages, obligations, suits, agreements, costs,
expenses, attorneys’ fees, punitive or compensatory damages, back pay or any
other liability of any kind whatsoever of which you have knowledge as of the
time you sign this Supplemental Release.

4. No Future Lawsuits. You promise never to file a lawsuit, demand, action, or
otherwise assert any claims against American Greetings referenced in paragraphs
6 or 7 of the Separation and Release Agreement. The foregoing sentence shall be
construed as a covenant not to sue. This Supplemental Release may be introduced
as evidence at any legal proceeding as a complete defense to any claims you ever
assert against American Greetings.

5. Time for Consideration of this Supplemental Release. From the date you
received this Supplemental Release, which appears on page one of the Separation
and Release Agreement, you acknowledge and agree that you have had at least
twenty-one (21) calendar days to consider and sign it. Any changes to this
Supplemental Release, whether material or immaterial, do not restart the running
of the 21-day period. You are hereby advised and encouraged to consult an
attorney prior to signing this Supplemental Release if you desire to do so. You
acknowledge that if you have signed this Supplemental Release without consulting
an attorney, you have done so knowingly and voluntarily.

6. Revocation of this Supplemental Release. After you sign this Supplemental
Release, you have seven (7) calendar days to revoke your signature. If you
revoke your signature, this Supplemental Release shall not be effective or
enforceable, although the above Separation and Release Agreement will continue
be effective. Your revocation must be in writing, signed by you, and received by
the Catherine M. Killable, Senior Vice President, General Counsel and Secretary,
American Greetings Corporation, One American Road, Cleveland, Ohio, 44144,
within seven (7) calendar days after you sign the Supplemental Release, not
including the day you received it. This Supplemental Release shall be effective
only after the 7-day period has expired without your revocation. This
Supplemental Release becomes effective on the eighth day after you sign it
without revocation (“Supplemental Release Effective Date”).

I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED THAT THIS SUPPLEMENTAL RELEASE
IS A LEGAL DOCUMENT, AND I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY
CONCERNING THIS AGREEMENT. I ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY READ
AND FULLY UNDERSTAND ALL PROVISIONS OF THIS SUPPLEMENTAL RELEASE, AND AM
VOLUNTARILY AND KNOWINGLY SIGNING THE SUPPLEMENTAL RELEASE.

 

2



--------------------------------------------------------------------------------

Michael Goulder     Date        

American Greetings Corporation

By: Brian McGrath

Senior Vice President,

Human Resources

American Greetings Corporation

      Date

 

3